Title: To James Madison from James Monroe, 13 April 1813
From: Monroe, James
To: Madison, James


Dear Sir
Washington April 13th. 1813.
On my return home I met the secretary of the navy who intimated his wish to go to Baltimore to make some arrangments for the naval defence of that place, & that he would probably set out in the morning. This circumstance, together with my anxity for the situation of the inhabitants on their coast or rather shores, of the bay, & rivers emptying into it, as well as of the principal towns, induces me to suggest a few ideas for your consideration.
At present there is nothing like a system of defence organized for the general protection of these places against this squadron. It moves about, without having even a corps of observation to follow it. There is no concerted plan of communication from county to county, on each side of the bay, and at the mouths of the principal rivers. Each part looks to itself, in consequence whereof, the alarm spreads from place to place as the squadron appears, and thus becomes general. No preparation is made for it, till the danger is at hand, & then, every thing is hurry & confusion. This must lessen the confidence in the general government. There being no provision under its authority, for these purposes, it necessarily devolves on the state govts. to make such provision. Their power will of course rise, on the inaction of the general govt., as took place last year at Niagara.
What I would suggest is this that a major genl. should have command of all the forces, of every kind regulars, volunteers & militia that are to bear on this squadron. That he should watch & follow its mov’ments, in person when necessary, as it always would be, when it approached & menac’d a principal town, such as Bal[t]imore or Norfolk. That he should have power to call out the militia in any county where it might be necessary—to organize telegraphs, or establish lines of communication by express, in such directions as might appear proper. In short that wherever he might be, he should be the center of intelligence & communication, from every part of the military district, and every party in motion however small, in every quarter, and also with the government. Such an officer moving about, with activity, and looking to every thing, would soon inspire confidence in the people, by se[e]ing that they were taken care of, and wo[u]ld not be taken by surprise. In connection with this plan, there ought to be several swift sailing craft, in the bay above the British ships, and some at the mouths of this, & other large rivers, and also some flying artilery which might occasionally by means of these craft, be taken from one side to the other of the rivers. An officer of intelligence acting this part, might diminish considerably the public expence, as no force would be called out any where, not absolutely necessary. And most of it might be of the volunteer kind, raised for the moment, as the squadron advancd, which would cost nothing, the rations excepted. By means of the craft, well manned, all communication between the squadron & the shore might be cut off, and all the tenders, and small vessels, kept close in with the ships of war. If they are at liberty to catch our vessels & man them, and sail up our rivers, we having nothing to meet them, there is not a farm, or a house on the whole bay that will be secure. We must be superior to them in our waters, in every thing but large ships, or the consequences may easily be anticipated.
To organize such a plan and carry it into effect requires a person of talents, activity, & conciliatory deportment. It will require his whole time, & all his energies. He should act in concert with the govrs. of Maryland & Virga. I really think that not a moment should be lost, in calling genl. Hampton here, if he is designated for it.
For the defence of this district, including the govt. & all its offices, and also, the navy yard, particular provision ought to be made. Not a moment should be lost in making that provision. Every corps of horse, infantry, & artilery if any, should be under orders and in a state, of preparation to move at a moments warning. Their muskets, flints cartridges &cc all in excellent order. To make this preparation will cost nothing. To find that attention in the govt. would be delightful to the people, who are agitated and complain of the want of it. They want no pay. They will do any that is requested of them, so far as to prepare themselves for an emergency, and to act in it, should it occur. I merely suggest these hints for your consideration, and without form. Very sincerely your friend
Jas Monroe
